Citation Nr: 1738995	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-08 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for status post successful thrombolysis for inferior ST-Elevation Myocardial Infarction, moderate left ventricular hypertrophy, non-obstructive coronary artery disease (previously claimed as athlete's heart, mitral regurgitation, mild sinus bradycardia).

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1979 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to a disability rating in excess of 30 percent for the Veteran's heart condition.  

The Board notes that in his March 2011 VA Form 9, the Veteran requested a hearing before the Board.  However, that same month, through his representative, the Veteran withdrew his hearing before the Board.  Therefore, the request is deemed withdrawn.  38 C.F.R. § 20.702(e).

The claim for TDIU is addressed in the Remand portion below.


FINDING OF FACT

The Veteran's service-connected status post successful thrombolysis for inferior ST-Elevation Myocardial Infarction, moderate left ventricular hypertrophy, non-obstructive coronary artery disease more nearly approximates a workload of greater than 5 METS level but less than 7 METS with dyspnea and fatigue, a left ventricular ejection fraction in excess of 50 percent, and no evidence of acute or chronic congestive heart failure.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for the Veteran's status post successful thrombolysis for inferior ST-Elevation Myocardial Infarction, moderate left ventricular hypertrophy, non-obstructive coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7000 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's representative argued that the most recent VA examination was inadequate and that the Veteran's disability has worsened.  However, the Veteran's representative did not specify any reason for the general assertion that his disability had worsened, or that the 2011 VA examination was inadequate.  A review of the 2011 VA examination reflects that it is adequate, as it is based on an evaluation of the Veteran, contains the Veteran's reports of the impact of his disability on his employment, and addresses the relevant rating criteria.  Further, neither the evidence of record nor his representative has indicated that his disability has worsened since his last VA examination.  The mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a material change in the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the Board has concluded that the 2011 VA examination is adequate and there is no evidence that this examination does not reflect the current severity of the Veteran's disability, or that the Veteran's disability has materially changed since this examination, another VA examination is not warranted.  38 C.F.R. § 3.327.

II.	Background

Treatment records from May 2009 show that the Veteran was diagnosed with an acute myocardial infarction which caused constant severe chest pain.  He was sweating and experienced shortness of breath.  Upon examination, he had no murmur; no gallop, no friction rub, and his pulses were full and equal.  In addition to the myocardial infarction, the Veteran was assessed with coronary artery disease.  His left ventricular ejection fraction was 40 percent. 
In June 2009 the Veteran filed a claim for an increased rating of his heart condition.  Pursuant to that claim, the Veteran was given a VA examination in July 2009.  The July 2009 examination report reflects that the Veteran had a myocardial infarction in May 2009 of mild severity.  There was no history of congestive heart disease, rheumatic heart disease, syphilitic heart disease, endocarditis, or pericarditis, but continuous medication is required for the Veteran's heart condition.  The examination report showed that the Veteran was tested using a modified Bruce Protocol and total exertion time was 13.12 minutes, Stage V.  The maximal heart rate was 123 beats per minute (bpm), which is 75 percent of the maximal predicted heart rate.  The metabolic equivalent (METS) achievement was 8.80.  There were no arrhythmias and no complications.  

Exceptions to the stress test were noted, specifically that the examination was being conducted within three months following a myocardial infarction and testing for a left ventricular dysfunction was done, with the ejection fraction at 40 percent.

A July 2009 echocardiogram procedure study note was included in the VA examination and the interpretation study showed that the left ventricular wall motion is normal.  Left ventricular systolic function is normal and that ejection fraction was over 55 percent.  The left ventricular diastolic function is normal and there was a fine diastolic fluttering of the mitral valve consistent with aortic regurgitation.  Additionally, there was trace mitral and trace tricuspid regurgitation and there was an eccentric jet of aortic insufficiency directed against the anterior mitral leaflet.  

Treatment records from August 2009 show that the Veteran performed the recumbent bike at 3.6 METS for 18 minutes with a rate of perceived exertion of 13.  The Veteran continued physical medicine rehabilitation for his heart condition throughout 2009.  

In September 2009, the RO increased the Veteran's disability rating for his heart condition to 100 percent effective May 22, 2009, for his myocardial infarction, and 30 percent effective September 1, 2009.  The Veteran appealed this decision, stating that he was no longer able to work since 2009, and he feels weak and unable to do regular activities.

In July 2011, the Veteran had another VA examination.  The examiner noted that the Veteran reported frequent burning discomfort in the center of his chest, associated to palpitations.  He denied chest pain upon exertion or dyspnea.  The examination report included a May 2011 myocardial perfusion test, which resulted without ischemic changes, and a normal left ventricular ejection fraction of 61 percent.  The examiner also noted that the Veteran has been using his medications well and that the treatment record is silent for complications of his heart condition.  Regarding the Veteran's cardiac history, the examination report noted that the Veteran required continuous medication for heart disease and that he has a positive history of myocardial infarction, hypertension, and heart rhythm disturbance.

A cardiac examination was performed and there was no evidence of congestive heart failure or pulmonary hypertension.  There were no extra heart sounds and the rhythm was regular.  A stress test was completed and the METS achievement was 6.  The heart size is normal, as determined by echocardiogram and electrocardiogram.  The left ventricular ejection fraction was greater than 50 percent.  

III.	Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more nearly approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's status post successful thrombolysis for inferior ST-Elevation Myocardial Infarction, moderate left ventricular hypertrophy, non-obstructive coronary artery disease is rated as valvular heart disease under Diagnostic Codes 7099-7000.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id. 

Under DC 7000, a 100 percent rating is available during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent rating is available; with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent rating is available; with workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray, a 30 percent rating is available; with workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required, a 10 percent rating is available.  38 C.F.R. § 4.104.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

In this matter, the Veteran contends that he is entitled to an increased disability rating following the temporary 100 percent rating, beginning September 1, 2009.  See, e.g., the Veteran's VA Form 9 dated March 2011.  For the reasons set forth below, the Board finds that a rating in excess of 30 percent is not warranted.

IV.	Analysis

Applying the legal criteria set forth above to the facts in this case, the Board concludes that the preponderance of the evidence is against the claim for an increased rating.

During the July 2009 VA examination, performed approximately one month following the Veteran's acute myocardial infarction, the Veteran had a METs score of 8.80 and ejection fraction of 40%.  That same month, however, the Veteran was tested and the left ventricular ejection fraction was over 55 percent.  Nevertheless, the Veteran was rated at 100 percent until September 1, 2009, and has been accordingly compensated for the ejection fraction of 40% following his acute myocardial infarction in May 2009 for the three months provided under Diagnostic Code 7000.  38 C.F.R. § 4.104.

Following September 2009, the Veteran was seen in the San Juan VA Medical Center (VAMC) for hypothyroidism in April 2010, depression in May 2010, and hyperlipidemia and hypertension in July, September, and December 2010.  Treatment records from the San Juan VAMC do not show that the Veteran's heart condition was ever reevaluated until the VA examination in 2011.

As detailed above, the July 2011 VA examination noted that the Veteran had a normal left ventricular ejection fraction of 61 and METs achievement score of 6.  Based on these results, the Board finds that the Veteran's heart disability is adequately rated.  Pursuant to DC 7000, the Veteran's most recent METs achievement score of 6 falls squarely within the criteria for a 30 percent rating, which requires a workload of greater than 5 METs, but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope.

The Board acknowledges the Veteran's statement stating that his heart condition has caused him to feel weak and unable to perform regular activities.  However, the Board has carefully reviewed the record in its entirety and finds no other probative evidence of record showing that the Veteran's heart condition is more severe for compensation purposes than demonstrated in the most recent VA examination.  The Board finds that the VA examinations on record carry great probative weight because they were completed by medical professionals who examined the Veteran's medical records and considered his medical history.  

As such, the Board finds that a 30 percent evaluation, and no higher, is appropriate and that there is no basis for awarding a higher evaluation for service-connected status post successful thrombolysis for inferior ST-Elevation Myocardial Infarction, moderate left ventricular hypertrophy, non-obstructive coronary artery disease.


ORDER

A disability rating in excess of 30 percent for the Veteran's status post successful thrombolysis for inferior ST-Elevation Myocardial Infarction, moderate left ventricular hypertrophy, non-obstructive coronary artery disease is denied.
REMAND

As an initial matter, the Board observes that the Veteran's representative generally raised a 38 C.F.R. § 3.321 extraschedular argument.  The Board will defer addressing such until the development on the 38 C.F.R. § 4.16(b) matter is completed.  

V.	Total Disability Based on Individual Unemployability (TDIU)

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In his March 2011 VA Form 9, the Veteran asserted that he has been unable to work since 2009.  Additionally, in his July 2011 VA examination, the examiner noted that the Veteran retired in 2009 due to medical issues.  Specifically, the Veteran voiced his infarctions and heart condition as the reason he retired and the examiner noted that the heart condition's effect on his usual occupation are an inability to perform strenuous activity.

When a Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the Veteran has a single service connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).

In this case, the Veteran is service connected for status post successful thrombolysis for inferior ST-elevation myocardial infarction, moderate left ventricular hypertrophy, non-obstructive coronary artery disease, rated at 30 percent; paravertebral lumbar myositis, mechanical low back pain, degenerative joint disease, minimal spondylosis, rated at 20 percent; status post left ankle fracture, rated at 10 percent; bronchitis with mild obstruction to airway, noncompensably rated; hiatal hernia, noncompensably rated; left thumb fracture, noncompensably rated; early arteriosclerosis, noncompensably rated; and prostatitis, noncompensably rated.  The Veteran does not have any one disability rated at 40 percent disabling or more, therefore he does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, the claim may still be referred to the Director of Compensation Service for an extraschedular TDIU rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service connected disabilities."  38 C.F.R. § 4.16(b).

The VA examiner has stated that the Veteran is unable to perform strenuous activity.  The Board observed that the Veteran had a career in the construction industry and has asserted that he can no longer work based on his service-connected cardiac disability.  Based on the foregoing, the Board finds that referral to the Director Compensation Service is warranted.

Accordingly, the case is REMANDED for the following action:

1.  After completing any additional development that is deemed warranted, refer the issue of entitlement to a TDIU to the Director, Compensation Service, for adjudication. 

2.  If the benefit sought remains denied, review all relevant evidence of record, including evidence since the AOJ's last review, and furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


